 

Exhibit 10.65

 

Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as amended.
Omitted information has been replaced with asterisks.

 

LEKSELL GAMMA KNIFE PERFEXION

PURCHASED SERVICES AGREEMENT

 

THIS PURCHASED SERVICES AGREEMENT ("Agreement") is made and entered into as of
January 19, 2012 (the "Effective Date"), by and between GK FINANCING, LLC, a
California limited liability company ("GKF") and SACRED HEART HEALTH SYSTEM,
INC., a Florida non-profit corporation, ("Medical Center"), with reference to
the following facts:

 

RECITALS

 

WHEREAS, Medical Center wants to obtain the right to use (the "Service") a
Leksell Gamma Knife Perfexion, including all associated and necessary software
(the "Equipment"), manufactured by Elekta Instruments, Inc., a Georgia
corporation ("Elekta"); and

 

WHEREAS, GKF is willing to provide Medical Center with the right to use the
Equipment which GKF has acquired from Elekta, pursuant to the terms and
conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.           Right to Use the Equipment. Subject to and in accordance with the
covenants and conditions set forth in this Agreement, GKF hereby grants the
right to use the Equipment to Medical Center, including all software licensed to
GKF by Elekta and sublicensed to Medial Center pursuant to the LGK Agreement (as
defined below) between Elekta and Medical Center, and Medical Center hereby
accepts the right to use the Equipment from GKF. The Equipment to be placed at
the Medical Center pursuant to this Agreement shall include the Gamma Knife
technology as specified in Exhibit 1, including all hardware and software
related thereto.

 

 

Exhibit 10.65

 

2.           LGK Agreement. Simultaneously with the execution of this Agreement,
Medical Center and Elekta shall enter into that certain Leksell Gamma Knife End
User License Agreement pertaining to the Equipment (the "LGK Agreement").
Medical Center shall use best efforts to perform, satisfy and fulfill all of its
obligations arising under the LGK Agreement when and as required thereunder.
Medical Center acknowledges that GKF is a third party beneficiary of the LGK
Agreement and, in that capacity, GKF may be entitled to enforce the terms and
provisions of the LGK Agreement.

 

3.           Term of the Agreement. The initial term of this Agreement (the
"Term") shall commence as of the date hereof and, unless earlier terminated or
extended in accordance with the provisions of this Agreement, shall continue for
a period of ten (10) years following the date of the performance of the first
clinical Procedure (as defined in Section 8) performed on the Equipment (the
"First Procedure Date") at the Site (as defined in Section 5.1). The parties
agree to amend this Agreement to memorialize the First Procedure Date upon the
performance of the first clinical Procedure performed on the Equipment. Medical
Center’s obligation to make the "Purchased Services Payments" to GKF for the
Equipment described in Section 8 below shall commence as of the First Procedure
Date.

 

4.           User License. Medical Center shall apply for and use its reasonable
efforts to obtain in a timely manner a User License from the Nuclear Regulatory
Commission and, if necessary, from the applicable state agency authorizing it to
take possession of and maintain the Cobalt supply required in connection with
the use of the Equipment during the Term of this Agreement. Medical Center also
shall apply for and use its best efforts to obtain in a timely manner all other
licenses, permits, approvals, consents and authorizations which may be required
by state or local governmental or other regulatory agencies for the development,
construction and preparation of the Site, the charging of the Equipment with its
Cobalt supply, the conduct of acceptance tests with respect to the Equipment,
and the use of the Equipment during the Term, as more fully set forth in Article
2.1 of the LGK Agreement. GKF shall provide all necessary assistance to the
Medical Center in applying for and for obtaining all such licenses, permits,
approvals, consents or authorizations. If the applicable regulatory authorities
affirmatively decline to issue a required license, permit, approval, consent or
authorization notwithstanding Medical Center’s best efforts to obtain the same,
all parties shall be released from further performance or any obligations or
duties arising under this Agreement and this Agreement shall terminate
immediately with no penalty to Medical Center.

 

 

Exhibit 10.65

 

5.           Delivery of Equipment; Site.

 

5.1           GKF shall coordinate with Elekta and Medical Center to have the
Equipment delivered to Medical Center at the site, as described in Exhibit 5.1
of this Agreement (the "Site"), which delivery is anticipated to be on or before
______TBD_________, a date which has been mutually agreed to by the parties,
subject to all approvals and User Licenses having been obtained by Medical
Center. Elekta and GKF shall, at their cost, expense and risk, coordinate and
cause all Equipment to be delivered to Medical Center FOB Destination and C.I.F.
For the purposes of this Section, C.I.F. shall mean that the pricing set forth
herein includes the insurance, freight, and transport costs and that risk of
loss of the Equipment shall pass to Medical Center’s contractor at delivery and
to Medical Center upon acceptance of Equipment at Site by physicist as further
describe in Section 6.6 herein.

 

5.2           Upon advance notice and at a mutually agreeable time, Medical
Center shall provide reasonable access to the Site for the delivery of
Equipment. Medical Center at its cost and expense shall prepare the Site for the
Equipment in accordance with Elekta’s guidelines, specifications, technical
instructions and site planning criteria, which have been provided to Medical
Center (the "Site Planning Criteria"). The location of the Site has been agreed
upon by Medical Center and GKF as described in Exhibit 5.1 of this Agreement.

 

6.           Site Preparation and Installation of Equipment and Acceptance.

 

6.1           Medical Center, at its cost, expense and risk, shall prepare all
plans and specifications required to construct and improve the Site for the
installation, use and operation of the Equipment during the Term. The plans and
specifications shall comply in all respects with the Site Planning Criteria and
with all applicable federal, state and local laws, rules and regulations. All
plans and specifications prepared by or on behalf of Medical Center (and all
material changes thereto following approval by GKF and Elekta) shall be subject
to the written approval of GKF and Elekta prior to commencement of construction
at the Site. Medical Center shall provide GKF and Elekta with a reasonable
period of time (not to exceed fourteen (14) days) for the review and
consideration of all plans and specifications following the submission thereof
for approval (and GKF shall not unreasonably withhold or delay its approval).
Following approval of the plans and specifications by GKF and Elekta, Medical
Center, at its cost and expense, shall use best efforts to obtain all permits,
certifications, approvals or authorizations required by applicable federal,
state or local laws, rules or regulations necessary to construct and improve the
Site for the installation, use and operation of the Equipment. GKF and Elekta
will provide all necessary assistance to Medical Center in obtaining such
permits and/or approvals.

 

 

Exhibit 10.65

 

6.2            Based upon the plans and specifications approved by GKF and
Elekta, Medical Center, at its cost, expense and risk, shall construct and
improve the Site as necessary for the installation, use and operation of the
Equipment during the Term, including, without limitation, providing all
temporary or permanent shielding required for the charging of the Equipment with
the Cobalt supply and for its subsequent use, selecting and constructing a
proper foundation for the Equipment and the temporary or permanent shielding,
aligning the Site for the Equipment, and installing all electrical systems and
other wiring required for the Equipment, which are identified in the Site
Planning Criteria, and secure/authorized badge entry to the Site compatible with
Medical Center’s systems. In connection with the construction of the Site,
Medical Center shall select, purchase and install all radiation monitoring
equipment, devices, safety circuits and radiation warning signs required, if
any, at the Site in connection with the use and operation of the Equipment, all
in accordance with applicable federal, state and local laws, rules, regulations
or custom.

 

6.3           Medical Center, at its cost, expense and risk, shall be
responsible for the installation of the Equipment at the Site, including the
positioning of the Equipment on its foundation at the Site in compliance with
the Site Planning Criteria.

 

6.4           Medical Center warrants and ensures that upon completion of
preparation, construction, and improvement of the Site, and delivery of
Equipment, (a) the Site shall comply in all material respects with the Site
Planning Criteria and all applicable federal, state and local laws, rules and
regulations, and (b) with respect to those portions of the Site that are not
addressed by the Site Planning Criteria, the Site shall be safe and suitable for
the ongoing use and operation of the Equipment during the Term.

 

6.5           The parties shall use their reasonable efforts to satisfy their
obligations under this Section 6 in a timely manner. The parties shall keep each
other informed on a regular basis of the progress in the design of the Site, the
preparation of plans and specifications, the construction and improvement of the
Site, and the satisfaction of its other obligations under this Section 6. In all
events, all construction and improvement of the Site required for the
installation, positioning and testing of the Equipment shall be completed on or
prior to the delivery date described in Section 5.1 above. During the Term,
Medical Center, at its cost and expense, shall maintain the Site in a good
working order, condition and repair, reasonable wear and tear excepted.

 

6.6           Medical Center shall have accepted the Equipment when Medical
Center’s physicist has timely approved the Equipment in accordance with Elekta’s
technical specifications which have been provided to Medical Center. The
Equipment shall be accepted prior to any Procedures being performed using the
Equipment.

 

 

Exhibit 10.65

 

7.           Marketing.

 

7.1           Within ninety (90) days of acceptance of the Equipment and the
commencement of each succeeding twelve (12) month period during the Term, GKF
and Medical Center shall jointly develop an annual marketing plan, budget and
timeline for the clinical service to be supported by the Equipment for the
succeeding twelve (12) month period of the Term (the "Plan"), which Plan shall
be implemented by Medical Center based on the approved budget and timeline. The
Plan shall require the approval of both GKF and Medical Center; however, neither
party’s approval of such Plan shall be unreasonably withheld or delayed. As
funds are expended by Medical Center in accordance with the Plan, Medical Center
shall submit invoices for its marketing expenses paid to unrelated third parties
that are included in the Plan and promptly following the receipt of such
invoices, GKF shall reimburse Medical Center for * of approved expenditures.
Medical Center shall make available upon request invoices (together with
documentary evidence supporting the invoices) for marketing expenditures paid to
unrelated third parties that are included in the Plan. The annual marketing
budget will not exceed * in the aggregate.

 

The parties shall use commercially reasonable efforts to promote the Gamma Knife
Program and to encourage the use thereof by the public and medical community.

 

8.           Purchased Services Payments.

 

8.1         The parties have negotiated this Agreement at arm’s length based
upon reasonable and jointly derived assumptions regarding the capacity for
clinical services available from the Equipment, Medical Center’s capabilities in
providing high quality radiation oncology services, market dynamics, GKF’s risk
in providing the Equipment, and the provision to GKF of a reasonable rate of
return on its investment in support of the Equipment. Based thereon, the Parties
believe that the “Purchased Services Payments” as defined below represent fair
market value for the use of the Equipment, service, maintenance, insurance and
personal property tax and marketing expenses related to the Equipment, as well
as other services to be provided by GKF to Medical Center hereunder. Medical
Center undertakes no obligation to perform any minimum number of procedures on
the Equipment, and the use of the Equipment for the performance of procedures is
wholly based upon the independent judgment of physicians who order such
procedures to meet the medical needs of their patients.

 

8.2         In consideration for and as compensation to GKF for use of the
Equipment, pursuant to this Agreement, Medical Center shall pay GKF, on a
monthly basis, the applicable “Purchased Services Payments” (as defined below)
for each “Procedure” that is performed by Medical Center, whether on an
inpatient or outpatient basis, and irrespective of whether the Procedure is
performed on the Equipment or using any other equipment or devices. As used :

 

(a)          “Purchased Services Payments” shall equal to the applicable
percentage (%) (Set forth in Schedule 1 of this Agreement) of the “Gross
Technical Component Collections” for the applicable period relating to each
Procedure performed using the Equipment and/or any of the Equipment of devices
at the Site during the Term of this Agreement.

 

 

Exhibit 10.65

 

(b)          "Gross Technical Component Collections" means the total amount
actually collected (less any uncontested returns or refunds) by Medical Center
during each month from any and all payor sources, including, without limitation,
patients, insurance companies, state or federal government programs or any other
third party payors, including, without limitation, all copayments and
deductibles, as reimbursement for the technical component of all services
(including, but not limited to, treatment planning and delivery) pertaining to
each Procedure performed on the Equipment and/or any other equipment or devices
during the Term of this Agreement. Subject to all applicable legal requirements,
Medical Center agrees that it will utilize best efforts to maximize third party
reimbursement for the Gamma Knife program and revenues from the Gamma Knife
program; provided, however, GKF acknowledges and agrees that Medical Center may
perform Procedures on patients who qualify under Medical Center’s guidelines for
free or reduced cost care regardless of such patients’ ability to pay.

 

(c)          "Procedure" means any treatment that involves stereotactic,
external, single fraction, conformal radiation, commonly called radiosurgery,
that may include one or more isocenters during the patient treatment session,
delivered to any site(s) superior to the foramen magnum.

 

8.3          Within thirty (30) days after the last day of each month (or
portion thereof) during the term of this Agreement, (a) Medical Center shall
inform GKF in writing as to (i) the number of Procedures performed during that
month utilizing the Equipment (and, if applicable, any other equipment or
devices); and (ii) the Gross Technical Component Collections during that month.
Medical Center certifies that all claims submitted for reimbursement to the
appropriate payors shall be in accordance with its standard billing and
collection policies and procedures which provide that claims shall be submitted
within thirty (30) days of (i) each outpatient Procedure and (ii) discharge for
each inpatient Procedure. If no Gross Technical Component Collections are
received during any month, then, no Purchased Services Payments shall be owing
by Medical Center to GKF for that month.

 

8.4          During the Term of this Agreement, Medical Center shall, by the
twenty-fifth (25th) day of each month, remit GKF’s aggregate Purchased Services
Payment, for the immediately preceding month, and, for a period of eighteen (18)
months following the termination or expiration of this Agreement (the
"Collections Run-Out Period"), Medical Center shall, by the twenty-fifth (25th)
day of each such month, continue to remit GKF’s aggregate Purchased Services
Payment pertaining to Gross Technical Component Collections received during the
Collections Run-Out Period. All or any portion of any Purchased Services Payment
which are not paid in full within forty-five (45) days after its due date shall
bear interest at the rate of one and one-half percent (1.50%) per month (or the
maximum monthly interest rate permitted to be charged by law between an
unrelated, commercial borrower and lender, if less) until the unpaid Purchased
Services Payment, together with all accrued interest thereon are paid in full.
GKF will accept payment from Medical Center in the following forms: check and
electronic funds transfer. If GKF shall at any time accept any Purchased
Services Payment from Medical Center after it shall become due, such acceptance
shall not constitute or be construed as a waiver of any or all of GKF’s rights
under this Agreement, including the rights of GKF set forth in Section 19
hereof.

 

 

Exhibit 10.65

 

8.5           Within thirty (30) days after the close of each month, Medical
Center shall provide GKF with a written report, in a format mutually agreed upon
by the parties, indicating the status of billings and collections for each
Procedure performed during that month using the Equipment and/or any other
equipment or devices, including, without limitation, the amount of the claim
submitted and the amount received for each such Procedure provided, however,
Medical Center shall not identify the patient or payor.

 

8.6           Inspection of Records and Record Retention. Throughout the initial
Term and any successive terms, and thereafter until final settlement of all
amounts owed to or claimed by either party under this Agreement, each party, at
its own expense, shall have the right upon request and from time-to-time, not
more than once annually, to inspect, audit and copy the other party's books and
records which relate to the accounting for and calculation of Gross Technical
Component Revenues; provided that any patient names or identifiers shall not be
disclosed. GKF acknowledges that Medical Center's managed care contracts may
contain confidentiality provisions that prohibit Medical Center from disclosing
payment rates to GKF. Accordingly, Medical Center agrees to provide payment
rates to GKF’s designated auditing firm for purposes of auditing and monitoring
the Purchase Services Payments and other obligations contemplated by the parties
under this Agreement. GKF’s designated auditing firm shall agree to (i) only use
the payment rate information in connection with this Agreement, and (ii)
disclose to GKF the minimum amount information regarding payment rates as
necessary for GKF to audit and monitor the Purchased Services Payments and other
obligations contemplated by the parties under this Agreement; provided, however,
GKF's auditing firm shall in no case share Medical Center's payment rates with
GKF.

 

8.7           Reimbursement Rate for Gamma Knife Procedures. Medical Center
shall use commercially reasonable efforts to renegotiate Medical Center's
existing managed care contracts to include coverage for stereotactic
radiosurgery services utilizing the Equipment to be provided through the Gamma
Knife Program and to include in new managed care contracts provisions covering
such services. It is understood that certain Procedures may be performed on the
Equipment for research or charity purposes. If feasible, the parties shall
mutually agree in advance as to the number of research procedures that will be
performed.

 

8.8           Purchase Services Payment Reduction. Medical Center shall have an
option in its sole discretion to reduce the Purchase Service Payment, as set
forth below. Medical Center may exercise the following option only if (a) no
“Medical Center Event of Default” (as defined in Section 19 below) has occurred
and no act or omission which, with the giving of notice and/or the passage of
time would constitute a Medical Center Event of Default shall have occurred; and
(b) Medical Center shall have complied and continue to be in compliance with all
of the requirements set forth in this Agreement, including this Section. The
option may be exercised only once and only on either (i) the First Anniversary
of the First Procedure Date, or (ii) the Second Anniversary of the First
Procedure Date (the “Option Exercise Dates”). If Medical Center elects to
exercise the option, Medical Center shall give written notice thereof to GKF not
less than ninety (90) days prior to the Option Exercise Date selected by Medical
Center. The Medical Center shall have the option to reduce the capital component
of its Purchase Service Payment Percentage to * from * through a one-time cash
payment to GKF of * on the First Anniversary of the First Procedure Date or * on
the Second Anniversary of the First Procedure Date. If Medical Center exercises
its option, the Total Purchased Services Payment Percentage will be reduced to *
(the “New PSA Percentage”). The pro-rata share for capital expenditures shall
also be adjusted proportionally to * for GKF. In addition, Medical Center shall
concurrently execute and deliver to GKF an Amendment to Purchased Services
Agreement in the form attached hereto as Exhibit 8.8 (the “Amendment”). The New
PSA Percentage shall not be applied retroactively and shall become effective on
the third business day after GKF receives the applicable full cash payment. The
Parties believe that the New PSA Percentage represents the fair market value for
the use of the Equipment, service, maintenance, insurance and personal property
tax and marketing expenses related to the Equipment, as well as other services
to be provided by GKF to Medical Center hereunder, and in consideration of the
lump sum option payment made by the Medical Center.

 

 

Exhibit 10.65

 

8.9           Survival. The provisions of this Section 8 shall survive the
termination or expiration of this Agreement.

 

9.           Use of the Equipment.

 

9.1           The Equipment shall be used by Medical Center only at the Site and
shall not be removed therefrom, unless otherwise authorized in writing by (i)
GKF, and (ii) Lender (but only to the extent that the Equipment is subject to
financing at the time Medical Center requests the removal). Medical Center shall
use the Equipment only in the regular and ordinary course of Medical Center’s
business operations and only within the capacity of the Equipment as determined
by Elekta’s specifications, unless otherwise authorized in writing by GKF and
Elekta. Medical Center shall not use or permit the Equipment to be used in any
manner or for any purpose which, the Equipment is not designed or reasonably
suitable, unless otherwise authorized in writing by GKF and Elekta.

 

9.2           Notwithstanding anything to the contrary contained in this
Agreement, this is an agreement of purchasing the Service only. GKF shall only
offer to Medical Center the Service pursuant to the terms and conditions of this
Agreement. Nothing herein shall be construed as conveying to Medical Center any
right, title or interest in or to the Equipment, except for the express right to
use the Equipment granted herein to Medical Center during the Term. Unless
otherwise provided under this Agreement, all Equipment shall remain personal
property (even though said Equipment may hereafter become attached or affixed to
real property) and the title thereto shall at all times remain exclusively in
GKF or Lender.

 

 

Exhibit 10.65

 

9.3           During the Term, upon the request of GKF, Medical Center shall
promptly affix to the Equipment an identifying label supplied by GKF indicating
GKF’s ownership of the Equipment, and shall keep the same affixed for the entire
Term. Medical Center hereby authorizes GKF or its Lender (as defined in Section
14), as the case may be and at GFK's or its Lender's own cost and expense, to
cause this Agreement or any statement or other instrument showing the interest
of GKF or its Lender in the Equipment to be filed or recorded, or refiled or
re-recorded, with all governmental agencies considered appropriate by GKF or its
Lender. Without limiting the generality foregoing, Medical Center hereby
authorizes GKF or its Lender to execute and file any statement or instrument,
including a UCC-1 financing statement(s), for the purpose of evidencing GKF’s
and/or such Lender’s, as the case may be, interest in the Equipment. Medical
Center shall after review and within a commercially reasonable time, execute and
deliver, or cause to be executed and delivered, other relevant statements,
agreements, waivers and other documents with respect to GKF’s and its Lender’s
rights in the Equipment for the Term of the Agreement, subject to the prior
review and approval of Medical Center. Upon expiration of this Agreement, GFK or
its Lender shall, within a commercially reasonable amount of time, take all
reasonably necessary steps to extinguish its security interest in the Equipment
at GFK's or Lender's sole expense.

 

9.4           For the Term of the Agreement and at Medical Center's cost and
expense, Medical Center shall use commercially reasonable efforts to (a) protect
and defend GKF’s ownership of and title to the Equipment from and against all
persons claiming against or through Medical Center, (b) at all times keep the
Equipment free from any and all liens, encumbrances, attachments, levies,
executions, burdens, charges or legal processes imposed against Medical Center,
and (c) give GKF written notice of any matter described in this clause within
five (5) business days of Medical Center’s knowledge thereof, and (d) in the
manner described in Section 21 below indemnify GKF harmless from and against any
loss, cost or expense (including reasonable attorneys’ fees) with respect to any
of the foregoing.

 

10.          Additional Covenants of Medical Center. In addition to the other
covenants of Medical Center contained in this Agreement, Medical Center shall,
at its cost and expense:

 

10.1         Provide properly trained professional, technical and support
personnel and supplies required for the proper performance of Gamma Knife
procedures utilizing the Equipment. In this regard, Medical Center shall make
reasonable efforts to maintain on staff a minimum of two (2) Gamma Knife trained
teams comprised of neurosurgeons, radiation oncologists and physicists. The
Gamma Knife shall be available for use by all credentialed neurosurgeons,
radiation oncologists and physicists.

 

10.2         Direct, supervise and administer the provision of all services
relating to the performance of Procedures utilizing the Equipment in accordance
with all applicable laws, rules and regulations.

 

10.3         Keep and maintain the Equipment and the Site secure and free from
unauthorized access or use by any person to the extent that Medical Center
provides security for its other radiation oncology services.

 

10.4         Operate a radiation therapy department at the Site.

 

 

Exhibit 10.65

 

11.          Additional Covenants of GKF. In addition to the other covenants of
GKF contained in this Agreement, GKF, at its cost and expense, shall:

 

11.1         Use its best efforts to require Elekta to meets its contractual
obligations to GKF and Medical Center upon delivery of the Equipment and put the
Equipment, as soon as reasonably possible, into good, safe and serviceable
condition and fit for its intended use in accordance with the manufacturer’s
specifications, guidelines and field modification instructions.

 

11.2         Cause Medical Center to enjoy the use of the Equipment, free of the
rights of any other persons except for those rights reserved by GKF or granted
to Elekta under the LGK Agreement.

 

11.3         Cover the tuition costs for up to ten (10) Perfexion training slots
for physicians and physicists who will be using the Equipment. In accordance
with Medical Center’s policies, copies of which have been provided to GKF, all
documented and incurred expenses for travel, lodging, and meals associated with
training course attendance shall be at GKF’s cost and expense.

 

11.4         To the extent reasonably requested by Medical Center, GKF agrees to
use best efforts to exercise GKF’s rights to the warranty provided by Elekta to
GKF which has been provided to Medical Center.

 

12.          Maintenance of Equipment; Damage or Destruction of Equipment.

 

12.1        During the Term and except as otherwise provided in this Agreement,
GKF, shall maintain the Equipment in good operating condition and repair,
reasonable wear and tear excepted. Medical Center shall promptly notify GKF in
the event of any damage or destruction to the Equipment or of any required
maintenance or repairs to the Equipment, regardless of whether such repairs or
maintenance are covered or not covered by the Service Agreement. GKF will work
with Medical Center in selecting a Service Agreement which shall be entered into
by and between GKF and the service provider.

 

12.2         To the extent that GKF is provided with software updates and
upgrades at no additional charge, then GKF shall ensure that such equipment
software updates and upgrades will be provided at no additional cost to Medical
Center. Otherwise, Medical Center and GKF shall mutually agree in writing to the
updates and upgrades, and such updates and upgrades shall be paid pro-rata by
the parties as set forth on Schedule 1. GKF and Elekta shall have the right to
reasonably access the Equipment for the purpose of inspection and the
performance of repairs at all reasonable times, upon reasonable advance notice
and with a minimum of interference or disruptions to Medical Center’s regular
business operations.

 

 

Exhibit 10.65

 

12.3         GKF shall promptly provide Medical Center with a copy of all
communications from the Elekta or the FDA advising of a recall, request for a
recall, market withdrawal, safety alert, or an issue of Equipment availability.
GKF shall provide Medical Center with written notice of any Class I recall,
whether voluntary or initiated by the FDA, affecting any of the Equipment within
twenty-four (24) hours of Elekta’s or GKF's receipt of any such request for a
recall, or shorter period of time provided in the recall strategy.

 

12.4         In the event the Equipment is damaged as a result of the
intentional and wrongful or negligent acts or omissions of Medical Center’s
officers, employees, agents, or contractors, to the extent such damage is not
covered by warranties or insurance, in addition to the rights set forth in
Section 21 of this Agreement, GKF may service or repair the Equipment as needed
and the cost thereof shall be paid by Medical Center to GKF within thirty (30)
day of written request. In the event that the costs are not paid to GKF within
thirty (30) days, Medical Center shall pay interest thereon at the rate of one
percent (1%) per month (or the maximum monthly interest rate permitted to be
charged by law between an unrelated, commercial borrower and lender, if less)
and reasonable attorneys’ fees and costs incurred by GKF in collecting such
amount from Medical Center. Any work so performed by GKF shall not deprive GKF
of any of its rights, remedies or actions against Medical Center for such
damages.

 

12.5         If the Equipment is rendered unusable as a result of any physical
damage to or destruction of the Equipment, Medical Center shall give GKF written
notice thereof. GKF shall use best efforts to determine, within fifteen (15)
days after it is given written notice of such damage or destruction, whether the
Equipment can be repaired provided, however, if GKF cannot determine whether the
Equipment can be repaired within fifteen (15) days, then GKF shall have such
additional time as may be reasonable and necessary for such determination
provided, however, GKF shall provide Medical Center with weekly status reports.
In the event GKF determines that the Equipment cannot be repaired (a) subject to
Section 12.4 above, GKF, at its cost and expense, shall replace the Equipment as
soon as reasonably possible taking into account the availability of replacement
equipment from Elekta, Elekta’s other existing orders for equipment, and the
then existing limitations on Elekta’s manufacturing capabilities, (b) the Term
of this Agreement shall be extended for the period of time the Equipment is
unusable, and (c) this Agreement shall continue in full force and effect as
though such damage or destruction had not occurred. In the event GKF determines
that the Equipment can be repaired, GKF shall cause the Equipment to be repaired
as soon as reasonably possible thereafter. Medical Center shall fully cooperate
with GKF to effect the replacement of the Equipment or the repair of the
Equipment (including, without limitation, providing full access to the Site)
following the damage or destruction thereof.

 

12.6         To the extent reasonably requested by Medical Center, GKF agrees to
use best efforts to exercise GKF’s rights to the uptime guarantee provided by
Elekta to GKF, a copy of which shall be provided to Medical Center prior to
execution of this Agreement.

 

 

Exhibit 10.65

 

13.          Alterations and Upgrades to Equipment.

 

13.1         Medical Center shall not make any modifications, alterations or
additions to the Equipment (other than normal operating accessories or controls)
without the prior written consent of GKF. Medical Center shall not, and shall
not permit any person other than representatives of Elekta or any other person
authorized by GKF to, effect any inspection, adjustment, preventative or
remedial maintenance, or repair to the Equipment without the prior written
consent of GKF. All modifications, alterations, additions, accessories or
operating controls incorporated in or affixed to the Equipment (herein
collectively called "additions" and included in the definition of "Equipment")
shall become the property of the GKF upon termination of this Agreement.

 

13.2         The necessity and financial responsibility for modifications,
additions or upgrades to the Equipment, including the reloading of the Cobalt-60
source, shall be mutually agreed upon by GKF and Medical Center in advance. If
(a) GKF and Medical Center agree to reload the Cobalt-60 source (i.e., on or
around the 72nd month of the Term), then, notwithstanding any provisions to the
contrary herein, the initial Term shall be automatically extended for an
additional two (2) years. The necessity for modifications, additions or upgrades
to the Equipment, including the reloading of the Cobalt-60 source, shall be as
mutually agreed upon by GKF and Medical Center, and the financial responsibility
for such modifications, additions and upgrades (excluding repairs, which
pursuant to Section 12.1 and subject to Section 12.5, are GKF’s and Medical
Center’s responsibility, respectively) shall be paid either (i) pro-rata by the
parties as set forth on Schedule 1, or (ii) shall be paid by GKF provided that
the parties shall assess GKF’s modifications, additions or upgrades and shall
determine whether the Purchased Services Payments need to be adjusted to ensure
that Purchased Services Payments for the products and services provided by each
party continues to be commensurate with their fair market value, provided the
Purchased Services Payments shall not be adjusted more than annually.

 

14.          Financing of Equipment by GKF. GKF, in its sole discretion, may
finance the Equipment. If GKF finances the Equipment, GKF may be required to
grant the lender, lessor or other financing entity (the “Lender”) a security
interest in the Equipment as collateral for the loan, and Lender may file a
UCC-1 financing statement(s) to perfect its security interest in the Equipment.
In addition, if GKF finances the Equipment, title to the Equipment may remain
with Lender until the lease term ends and GKF exercises its buy-out option under
the lease, if any. If required by the Lender, GKF may also be required to assign
its interest under this Agreement as security for the financing described above.

 

 

Exhibit 10.65

 

15.          Taxes. GKF shall pay all sales or use taxes imposed or assessed in
connection with the use or purchase of the Equipment and all personal property
taxes imposed, levied or assessed on the ownership and possession of the
Equipment during the Term. Unless Medical Center provides GKF with a tax
exemption certificate, all other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term for which Medical
Center is not expressly exempt, shall be paid by Medical Center before the same
shall become delinquent, whether such taxes are assessed or would ordinarily be
assessed against GKF or Medical Center; provided, however, Medical Center shall
not be required to pay any federal, state or local income, franchise,
corporation or excise taxes imposed upon GKF's net income realized from the
Purchased Services Payments of the Equipment.

 

16.          No Warranties by Medical Center and GKF. Medical Center warrants
that as of the First Procedure Date, it shall have (a) thoroughly inspected the
Equipment to the best of its knowledge, (b) determined that to the best of its
knowledge the Equipment is consistent with the size, design, capacity and
manufacture selected by it, and (c) satisfied itself that to the best of its
knowledge the Equipment is suitable for Medical Center intended purposes and is
good working order, condition and repair. GKF represents and warrants that it
has and shall continue to have for the Term of this Agreement, good title to the
Equipment delivered to Medical Center without violating the property rights or
interests of any third party inclusive of the intellectual property contained
therein. GKF will work with Medical Center in good faith to remedy any problems
identified in writing by Medical Center during Medical Center's inspection. GKF
SUPPLIES THE EQUIPMENT UNDER THIS AGREEMENT IN ITS "AS IS" CONDITION. GKF, NOT
BEING THE MANUFACTURER OF THE EQUIPMENT OR THE MANUFACTURER’S AGENT, MAKES NO
WARRANTY OR REPRESENTATION, EITHER EXPRESSED OR IMPLIED, AS TO THE EQUIPMENT’S
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE, DESIGN, CONDITION,
DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS TO PATENT INFRINGEMENT OR
THE LIKE. Notwithstanding the foregoing, GKF shall (i) to the extent reasonably
requested by Medical Center, use best efforts to exercise GKF’s rights to the
warranty provided by Elekta to GKF a copy of which has been provided to Medical
Center, and (ii) use its best efforts to ensure that all benefits under the
manufacturer’s warranty shall run to the Medical Center. GKF shall not be liable
for any direct, indirect and consequential losses or damages suffered by Medical
Center or by any other person, and Medical Center expressly waives any right to
hold GKF liable hereunder for, any claims, demands and liabilities arising out
of or in connection with the design, manufacture, possession or operation of the
Equipment, including, without limitation, injury to persons or property
resulting from the failure of, defective or faulty design, operation, condition,
suitability or use of the Equipment. All warranty or other similar claims with
respect to the Equipment shall be made by Medical Center solely and exclusively
against Elekta and any other manufacturers or suppliers, but shall in no event
be asserted against GKF. In this regard and with prior written approval of GKF,
which shall not be unreasonably delayed or withheld, Medical Center may, in
GKF’s name, but at Medical Center’s sole cost and expense, enforce all
warranties, agreements or representations, if any, which may have been made by
Elekta or manufacturers, suppliers or other third parties regarding the
Equipment to GKF or Medical Center.

 

 

Exhibit 10.65

 

17.          Termination for Economic Justification. If, following the initial
twenty four (24) months after the First Procedure Date and following each
subsequent twelve (12) month period thereafter during the Term, based upon the
utilization of the Equipment and other factors considered relevant by GKF in the
exercise of its reasonable discretion, within a reasonable period of time after
GKF’s written request, Medical Center does not provide GKF with a reasonable
economic justification to continue this Agreement and the utilization of the
Equipment at the Medical Center, then and in that event, GKF shall have the
option to terminate this Agreement by giving a written notice thereof to Medical
Center not less than ninety (90) days prior to the effective date of the
termination designated in GKF’s written notice. Without limiting the generality
of the foregoing, for purposes of this Section, "reasonable economic
justification to continue this Agreement" shall not be deemed to exist (and GKF
shall have the option to terminate this Agreement) if, during the twelve (12)
month period immediately preceding the issuance of GKF’s written notice of
termination, the "Net Cash Flow"

is negative. As used herein, "Net Cash Flow" shall mean, for the applicable
period, (a) the aggregate Purchased Services Payments actually received by GKF
during such period, minus the sum of the aggregate debt service on the Equipment
during such period. In the event of such termination, Medical Center shall have
no further obligation hereunder, except for obligations accruing and becoming
payable prior to the date of termination.

 

18.          Options to Extend Agreement. As of the end of the Term, Medical
Center shall have the option to:

 

18.1       Extend the Term of this Agreement for a specified period of time and
upon such other terms and conditions as may be agreed upon by GKF and Medical
Center;

 

 

Exhibit 10.65

 

18.2       Upon the expiration of the Term, Medical Center shall have the option
to purchase GKF’s ownership interest in the Equipment (the “Purchase Option”)
for a fair market value purchase price as then determined by an independent
third party valuation expert to be selected by Medical Center in its sole
discretion (the “Option Purchase Price”). The Option Purchase Price shall be
paid in full in cash to GKF upon the expiration of the Term of the Agreement,
upon which GKF shall transfer, convey and assign to Medical Center, free and
clear of all encumbrances, all of GKF’s right, title and interest in and to the
Equipment, on an “as is, where is” basis with all faults, and without
representation or warranty (other than as to clear title), and GKF shall further
transfer, convey and assign to Medical Center all of GKF’s rights under the LGK
Agreement free and clear of all encumbrances and/or costs. If the Purchase
Option is exercised, upon the expiration or termination of the Agreement, it is
understood that GKF shall have no obligation with respect to the removal,
relocation, reinstallation and/or repair of the Equipment, except as to any
obligations to insure and/or repair the Equipment that arose under the Agreement
prior to such expiration or termination. If the Purchase Option is exercised at
the expiration of the Term, GKF shall use reasonable efforts to transition all
ancillary services and agreements to Medical Center, including the Service
Agreement.

 

18.3       Terminate this Agreement as of the expiration of the Term. Upon the
expiration of the Term and within a reasonable time thereafter, GKF, at its cost
and expense, may enter upon the Site under Medical Center supervision and remove
the Equipment.

 

18.4       Medical Center shall exercise one (1) of the three (3) options
referred to above by giving written notice thereof to GKF at least one hundred
eighty (180) days prior to the expiration of the initial Term. Any such notice
shall be sufficient if it states in substance that Medical Center elects to
exercise its option and states which of the three (3) options referred to above
Medical Center is exercising. If Medical Center fails to exercise the option
granted herein at least one hundred eighty (180) days prior to the expiration of
the initial Term, the option shall lapse and this Agreement shall expire as of
the end of the initial Term. Further, if Medical Center exercises either option
specified in Sections 18.1 or 18.2 above and the parties are unable to mutually
agree upon the terms or conditions applicable to such option prior to the
expiration of the Term, this Agreement shall expire as of the end of the initial
Term.

 

19.          Events of Default and Remedies.

 

19.1       Medical Center Event of Default. The occurrence of any one of the
following shall constitute a Medical Center event of default under this
Agreement (a "Medical Center Event of Default"):

 

19.1.1  Medical Center fails to pay any Purchased Services Payment when due
pursuant to Paragraph 8 above and such failure continues for a period of
forty-five (45) days after written notice thereof is given by GKF or its
assignee to Medical Center; however, if Medical Center cures the Purchased
Services Payment default within the applicable forty-five (45) day period, such
default shall not constitute an Event of Default.

 

19.1.2  Medical Center attempts to remove, sell, transfer, encumber, assign,
sublet or part with possession of the Equipment or any parts thereof, except as
expressly permitted herein or as otherwise authorized by GKF in writing.

 

 

Exhibit 10.65

 

19.1.3  Medical Center fails to observe or perform any of its covenants, duties
or obligations arising under this Agreement and such failure continues for a
period of thirty (30) days after written notice thereof by GKF to Medical
Center; however, if Medical Center cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, Medical Center commences to cure the default during the
initial thirty (30) day period and Medical Center diligently completes the cure
within sixty (60) days following the end of the thirty (30) day period, such
default shall not constitute a Medical Center Event of Default; provided that
the foregoing cure periods shall not apply to a Medical Center Event of Default
under Subsections 19.1.1 or 19.1.2.

 

19.1.4  Medical Center ceases doing business, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts as they
become due, files a voluntary petition in bankruptcy, is adjudicated bankrupt or
insolvent, files a petition seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar arrangement under
any present or future statute, law or regulation or files an answer admitting
the material allegations of a petition filed against it in any such proceeding,
consents to or acquiesces in the appointment of a trustee, receiver, or
liquidator of it or of all or any substantial part of its assets or properties,
or it or its shareholders shall take any action looking to its dissolution or
liquidation.

 

19.2       GKF Event of Default. The occurrence of any one of the following
shall constitute a GKF event of default under this Agreement (a "GKF Event of
Default"):

 

19.2.1  GKF causes Medical Center’s quiet enjoyment and use of the Equipment
pursuant to this Agreement to be materially interfered with (other than by
reason of a Medical Center Event of Default or in connection with routine
servicing, maintenance or repairs as contemplated in this Agreement), and GKF
fails to cure such default within thirty (30) days after written notice thereof
is given by Medical Center or its assignee to GKF; however, if GKF cures such
default within the applicable thirty (30) day period or if the default
reasonably requires more than thirty (30) days to cure, GKF commences to cure
the default during the initial thirty (30) day period and GKF diligently
completes the cure within a commercially reasonable amount of time, such default
shall not constitute an GKF Event of Default.

 

19.2.2  GKF fails to pay or reimburse Medical Center for any monies payable by
GKF to Medical Center pursuant to this Agreement and such failure continues for
a period of thirty (30) days after written notice thereof is given by Medical
Center or its assignee to GKF; however, if GKF cures the default within the
applicable thirty (30) day period, such default shall not constitute a GKF Event
of Default.

 

 

Exhibit 10.65

 

19.2.3  GKF fails to observe or perform any of its covenants, duties or
obligations arising under this Agreement and such failure continues for a period
of thirty (30) days after written notice thereof by Medical Center to GKF;
however, if GKF cures the default within the applicable thirty (30) day period
or if the default reasonably requires more than thirty (30) days to cure, GKF
commences to cure the default during the initial thirty (30) day period and GKF
diligently completes the cure within sixty (60) days following the end of the
thirty (30) day period, such default shall not constitute a GKF Event of
Default; provided that the foregoing cure periods shall not apply to a GKF Event
of Default under Subsections 19.2.1 or 19.2.2.

 

19.2.4  GKF ceases doing business, makes an assignment for the benefit of
creditors, admits in writing its inability to pay its debts as they become due,
files a voluntary petition in bankruptcy, is adjudicated a bankrupt or
insolvent, files a petition seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar arrangement under
any present or future statute, law or regulation or files an answer admitting
the material allegations of a petition filed against it in any such proceeding,
consents to or acquiesces in the appointment of a trustee, receiver, or
liquidator of it or of all or any substantial part of its assets or properties,
or it or its shareholders shall take any action looking to its dissolution or
liquidation.

 

19.3       Upon the occurrence of a Medical Center Event of Default or a GKF
Event of Default, the non-breaching party may at its option do any or all of the
following:

 

19.3.1  By written notice to GKF, Medical Center may at its option immediately
terminate this Agreement, wherever situated, but only upon the occurrence of a
GKF Event of Default under Subsections 19.2.1, 19.2.2, 19.2.4 or as set forth in
Section 22.20. As a result of such termination, Medical Center may, at its
option and upon written notice to GKF, demand that GKF immediately enter upon
the Site and remove the Equipment at GKF’s sole cost and expense. For the
avoidance of doubt, Medical Center shall not have the right to terminate this
Agreement by reason of a GKF Event of Default, other than due to the occurrence
of a GKF Event of Default under Subsections 19.2.1, 19.2.2, 19.2.4 or as set
forth in Section 22.20.

 

 

Exhibit 10.65

 

19.3.2  By written notice to Medical Center, GKF may at its option immediately
terminate this Agreement as to the Equipment, wherever situated, but only upon
the occurrence of any of the Medical Center Events of Default as set forth in
Subsections 19.1.1 and 19.1.2 and/or noncompliance with Sections 10.1 and/or
10.4 above (which noncompliance has not been cured within the periods set forth
in Section 19.1.3 above) (collectively, the “Termination Defaults”). For the
avoidance of doubt, but without limiting GKF’s rights under Section 17 above
(Termination for Economic Justification), GKF shall not have the right to
terminate this Agreement by reason of a Medical Center Event of Default, other
than due to the occurrence of any Termination Default. As a result of such
termination pursuant to any Termination Default, GKF may (a) provide reasonable
notice to Medical Center of its intention to remove the Equipment, and upon such
date as provided by notice, GKF may then enter upon the Site and remove the
Equipment in a manner and at a time that causes the least amount of disruption
to patient care, or, at Medical Center’s election, Medical Center shall remove
and return the Equipment to GKF, but in either event at Medical Center’s sole
cost and expense; and (b) may exercise any other rights pursuant to this
Agreement or permitted by law, equity or otherwise.

 

19.3.3  With respect to all other Medical Center Events of Default, GKF may:

 

A.          Sell, dispose of, hold, use or lease the Equipment (other than on
the premises of the Medical Center), as GKF in its sole and absolute discretion
may determine (and GKF shall not be obligated to give preference to the sale,
lease or other disposition of the Equipment over the sale, lease or other
disposition of similar Equipment owned or leased by GKF).

 

B.          Exercise any other right or remedy which may be available to GKF
under the Uniform Commercial Code or any other applicable law or proceed by
appropriate court action, without affecting GKF’s title or right to possession
of the Equipment, to enforce the terms hereof or to recover damages for the
breach hereof or to cancel this Agreement as to the Equipment.

 

19.3.4  Upon termination of this Agreement or the exercise of any other rights
or remedies under this Agreement or available under applicable law following a
Medical Center Event of Default, Medical Center shall, without further request
or demand, pay to GKF all Purchased Services Payments and other sums owing under
this Agreement. However, Medical Center acknowledges that GKF shall have no
obligation to sell the Equipment. Medical Center shall in any event remain fully
liable for all damages as may be provided by law and for all costs and expenses
incurred by GKF on account of such default, including but not limited to, all
court costs and reasonable attorneys’ fees.

 

19.3.5  Subject to Section 17 above, each party shall in any event remain fully
liable to the other non-defaulting party for all damages as may be provided by
law and for all costs and expenses incurred by the non-defaulting party on
account of such default, including but not limited to, all court costs and
reasonable attorneys’ fees.

 

19.3.6  Subject to Sections 19.3.1 and 19.3.2 above (regarding limitations on
the right to terminate this Agreement), the rights and remedies afforded a
non-defaulting party under this Agreement shall be deemed cumulative and not
exclusive, and shall be in addition to any other rights or remedies available to
the non-defaulting party provided by law or in equity.

 

 

Exhibit 10.65

 

20.         Insurance.

 

20.1         During the Term and during the construction of the Site and prior
to the First Procedure Date, GKF shall, at its cost and expense, purchase and
maintain in effect an all risk property and casualty insurance policy covering
the Equipment and general liability and professional liability insurance
coverage/policies covering GKF and its officers, directors, agents, employees,
or contractors. The general liability and professional liability insurance
policies shall provide coverage in amounts not less than One Million Dollars
($1,000,000.00) per occurrence and Five Million Dollars ($5,000,000.00) annual
aggregate. The all risk property and casualty insurance policy shall be for an
amount not less than the replacement cost of the Equipment. Medical Center shall
be named as an additional insured party on the all risk property and casualty
insurance policy to the extent of its interest in the Equipment arising under
this Agreement and under the general liability insurance coverage/policy to be
maintained by hereunder by GKF. The coverage/policies to be maintained by GKF
hereunder shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by GKF to Medical Center upon request
following the commencement of this Agreement and as of each annual renewal of
such policy during the Term.

 

20.2         During the Term, Medical Center shall, at its cost and expense,
purchase, and maintain in effect general liability and professional liability
insurance coverage/policies covering the Medical Center and the use or operation
of the Equipment by Medical Center or its officers, directors, agents,
employees, or contractors. The general liability and professional liability
insurance policies shall provide coverage in amounts not less than One Million
Dollars ($1,000,000.00) per occurrence and Three Million Dollars ($3,000,000.00)
annual aggregate. GKF shall be named as additional insured party on the general
liability insurance coverage/policies to be maintained hereunder by Medical
Center. The coverage/policies to be maintained by Medical Center hereunder shall
be evidenced by a certificate of insurance or other reasonable documentation
which shall be delivered by Medical Center upon request to GKF no later than the
First Procedure Date and as of each annual renewal of such policies during the
Term. Medical Center shall require any physicians using the Equipment to show
evidence of professional liability insurance consistent with Medical Center’s
Medical Staff Bylaws.

 

20.3         During the construction of the Site and prior to the First
Procedure Date, Medical Center, at its cost and expense, shall purchase, and
maintain a general liability insurance policy which conforms with the coverage
amounts and other requirements described in Section 20.2 above and which names
GKF as an additional insured party. The policy to be maintained by Medical
Center hereunder shall be evidenced by a certificate of insurance or other
reasonable documentation which shall be delivered by Medical Center to GKF prior
to the commencement of any construction at the Site.

 

 

Exhibit 10.65

 

20.4         During the Term, Medical Center and GKF shall purchase and maintain
all workers compensation insurance to the maximum extent required by applicable
law.

 

20.5         Medical Center may maintain any insurance policies or coverage
required of it by this Agreement through a self-insurance program.

 

21.         Indemnification.

 

21.1         Medical Center shall be liable for and shall indemnify, defend,
protect and hold GKF and its members, managers, officers, employees, agents and
contractors (collectively "GKF") harmless from and against all losses, claims,
damages, liabilities, assessments, deficiencies, actions, proceedings, orders,
judgments, liens, costs and other expenses (including reasonable attorney’s
fees) of any nature or kind whatsoever asserted against or incurred by GKF
(collectively "Damages") which in any manner arise out of or relate to (a) the
failure by Medical Center to fully perform, observe or satisfy its covenants,
duties or obligations contained in this Agreement or in the LGK Agreement; (b)
negligent, intentional or wrongful acts or omissions by Medical Center or any of
its officers, directors, agents, contractors (or their subcontractors), or
employees in connection with the use and operation of the Equipment during the
Term; (c) Damages to the Equipment caused by the negligent or wrongful acts or
omissions of Medical Center, its agents, officers, employees or contractors (if
the Equipment is destroyed or rendered unusable, subject to Section 21.7 below,
this indemnity shall extend up to (but not exceed) the full replacement value of
the Equipment at the time of its destruction less salvage value, if any); or (d)
the events or occurrences described in Article 7.3 of the LGK Agreement to the
same extent that Medical Center agrees to indemnify Elekta thereunder (other
than with respect to the failure of the Site to comply with the Site Planning
Criteria or defective maintenance of the Equipment under the Service Agreement).

 

21.2         GKF shall be liable for and shall indemnify, defend, protect and
hold Medical Center and its directors, members, managers, officers, employees,
agents and contractors (collectively "Medical Center") harmless from and against
all losses, claims, damages, liabilities, assessments, deficiencies, actions,
proceedings, orders, judgments, liens, costs and other expenses (including
reasonable attorney’s fees) of any nature or kind whatsoever asserted against or
incurred by Medical Center (collectively "Damages") which in any manner arise
out of or relate to (a) the failure by GKF to fully perform, observe or satisfy
its covenants, duties or obligations contained in this Agreement; (b) negligent,
intentional or wrongful acts or omissions by GKF or any of its officers,
directors, agents, contractors (or their subcontractors), or employees in
connection with the installation, operation, maintenance, use or removal of the
Equipment but only to the extent that GKF is responsible for such activities
under this Agreement, (c) the failure by GKF to maintain the Equipment as
provided in this Agreement; and (d) any other matters for which GKF has
specifically agreed to indemnify Medical Center pursuant to this Agreement.

 

 

Exhibit 10.65

 

21.3         Upon the occurrence of an event for which GKF or Medical Center is
entitled to indemnification under this Agreement ("Indemnitee"), such party
shall give written notice thereof to the other party ("Indemnitor") setting
forth the type and amount of Damages. If the indemnity relates to a Third Party
Claim (as defined in Section 21.4 below), the matter shall be subject to Section
21.4 below. If the indemnity relates to any Damages other than a Third Party
Claim, not more than thirty (30) days after written notice is given, the
indemnifying party shall acknowledge its obligation in writing to the Indemnitee
to indemnify hereunder and pay the Damages in full to the Indemnitee.

 

21.4         GKF or Medical Center, as Indemnitee, shall give written notice to
the other party as Indemnitor as soon as reasonably possible after the
Indemnitee has knowledge of any third party claim or legal proceedings ("Third
Party Claim") for which the Indemnitee is entitled to indemnification under this
Section 21. Indemnitor shall (a) immediately assume, at its sole cost and
expense, the defense of the Third Party Claim with legal counsel approved by the
Indemnitee (which approval will not be unreasonably withheld, delayed or
conditioned), and (b) as soon as reasonably possible after Indemnitee’s written
notice is given to the Indemnitor, acknowledge in writing to Indemnitee its
obligation to indemnify Indemnitee in accordance with the terms of this
Agreement. If either party as the Indemnitor fails to assume the defense of a
Third Party Claim or fails to timely acknowledge in writing its obligation to
indemnify the Indemnitee, then, the Indemnitee may assume the defense of the
Third Party Claim in the manner described in Section 21.5 below. Each party
shall cooperate with the other in the defense of any Third Party Claim. Any
settlement or compromise of a Third Party Claim to which either party is a party
shall be subject to the express written approval of the other party, which
approval shall not be unreasonably withheld, delayed or conditioned as long as
an unconditional term of the settlement or compromise is the full and absolute
release of the Indemnitee from all Damages arising out of the Third Party Claim.
Either party as Indemnitee, at its own cost and expense, may participate on its
own behalf with legal counsel of its own selection in the defense of any Third
Party Claim which may have a material impact on it.

 

21.5         If either party having the obligation as Indemnitor fails to
promptly assume the defense of any Third Party Claim, the Indemnitee may assume
the defense of the Third Party Claim with legal counsel selected by the
Indemnitee, all at the Indemnitor’s cost and expense. The defense of an action
by an Indemnitee under this Section 21.5 shall not impair, limit or otherwise
restrict Indemnitor’s indemnification obligations arising under this Section 21
or Indemnitee’s right to enforce such obligations.

 

 

Exhibit 10.65

  

21.6         The indemnity obligations under this Section 21 shall expire on the
expiration of the applicable statute of limitations relating to the underlying
claim that is the subject of the indemnification claim. Any indemnification
obligation shall be in proportion to the amount of responsibility found
attributable to the Indemnitor.

 

21.7         The indemnification obligations set forth in this Agreement are
intended to supplement, and not supersede, supplant or replace, any coverage for
Damages which may be available under any insurance policies that may be
maintained by GKF or Medical Center. In the event any Damages may be covered by
insurance policies, the parties shall exercise good faith and use their best
efforts to obtain the benefits of and apply the available insurance coverage to
the Damages subject to indemnification under this Agreement. In the event that
an insurer provides coverage under an insurance policy on the basis of a
"reservation of rights," the indemnification obligations under this Agreement
shall apply to all Damages which are finally determined as not being covered
under the insurance policy.

 

21.8         GKF acknowledges Medical Center’s obligations to comply with
certain laws and regulations as well as the need for GKF’s employees, agents,
and contractors to comply with reasonable requests, standard rules, and
regulations of Medical Center regarding personal and professional conduct,
including the use of an identification badge or personal protective equipment
and the adherence to health care facility laws or regulations, including in some
instances, criminal background checks, credit checks, health screening,
vaccinations and testing, and general safety practices or procedures, generally
applicable to such facilities. GKF shall provide Medical Center with reasonable
assistance in ensuring GKF employee, agent, and contractor compliance with (i)
laws and regulations affecting Medical Center’s facility(ies) and (ii) Medical
Center’s facility rules and regulations. GKF warrants and represents that it has
enforceable written agreements with all of its employees, agents, and
contractors involved during the course of this Agreement in any provision of
services and Equipment under this Agreement, obligating such employees and
contractors upon terms and conditions no less restrictive than contained herein,
not to use or disclose any confidential information, proprietary rights, or
information learned or acquired during the course of such employment or
engagement. To the extent an employee of GKF has access to Protected Health
Information as such is defined in HIPAA, GKF warrants that it will educate such
employees about the obligation imposed by the HIPAA regulations. Medical Center
may, after written notice including an explanation of its concerns and a fifteen
(15) day cure period, require GKF to replace any personnel provided by GKF,
including any contractor personnel, if such personnel does not perform
satisfactorily, does not comply with Medical Center’s security requirements or
other rules and regulations applicable to the conduct of Medical Center’s
employees or contractors, or for other good cause. GKF shall be solely
responsible for the acts and omissions of its employees, agents, and contractors
hereunder.

 

 

Exhibit 10.65

  

21.9         GKF and its employees, agents, and contractors shall comply with
and abide by Medical Center’s rules, policies and/or procedures for vendor
credentialing, copies of which are available upon request. GKF expressly
acknowledges and agrees that as a condition of access to Medical Center, GKF and
its employees, agents, and contractors shall cooperate and work with any third
party vendor credentialing services entity with which Medical Center has a
contract and from which Medical Center requests GKF and its employees, agents,
and contractors to obtain credentialing. No representatives of GKF will be given
access to Medical Center absent successful completion of Medical Center’s vendor
credentialing program and continued strict compliance with Medical Center’s
rules, standards, policies and procedures (e.g., immunization policies,
identification requirements, HIPAA compliance, appointment requirements, etc.).
GKF expressly agrees that it shall instruct all of its representatives of the
above requirements, and the fact that each representative, prior to admission to
Medical Center, must have a scheduled appointment in place. No standing
appointments are permissible or will be allowed. Nothing herein shall be
construed as granting a representative access or permission to any locations
within Medical Center, other than the main lobby of Medical Center. Any GKF
representatives seeking access to Medical Center for the purpose of performing
Services must have a scheduled appointment with Medical Center’s Director of
Materials Management. Any GKF representative that does not comply with the
above, will be removed from Medical Center and may be sanctioned and/or
permanently prohibited from access to Medical Center. Notwithstanding the
provisions of 21.8 and 21.9, Medical Center will use all reasonable efforts to
assist and promptly respond to GKF, so as to ensure reasonable access to the
Medical Center, Equipment and all affiliated persons.

 

22.         Miscellaneous.

 

22.1         Binding Effect and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, neither party may assign, subcontract, delegate, or otherwise
transfer this Agreement or any of its rights or obligations hereunder except as
contemplated herein, without the other party’s written consent; provided,
however that the Medical Center may assign this Agreement without prior written
consent of GKF to an entity controlled by, controlling, or under common control
with the Medical Center and which entity is the holder of the general acute care
hospital license for the facility at which the Equipment is located, and
provided further, that such entity shall have credit rating and financial
position equivalent to or higher than that of Medical Center as reasonably
determined by GKF. Unless otherwise agreed to in writing by the parties, an
assignment or sublease shall not relieve a party of any liability for
performance of this Agreement during the remainder of the Term. Any purported
assignment or sublease made without the other party’s prior written consent
shall be null, void and of no force or effect.

 

 

Exhibit 10.65

 

22.2         Agreement to Perform Necessary Acts. Each party agrees to perform
any further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.

 

22.3         Validity. If for any reason any clause or provision of this
Agreement, or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, should be held
unenforceable, invalid or in violation of law by any court or other tribunal of
competent jurisdiction, then the application of such clause or provision in
contexts or to situations, circumstances or persons other than that in or to
which it is held unenforceable, invalid or in violation of law shall not be
affected thereby, and the remaining clauses and provisions hereof shall
nevertheless remain in full force and effect.

 

22.4 Compliance with Anti-Terrorism Plan. GKF acknowledges that Medical Center
has in place an Anti-Terrorism Plan (“Plan”), a copy of which has been provided
to GKF, and GKF further acknowledges that the Equipment and Cobalt source shall
be in compliance with such Plan at all times. GKF shall use its best efforts to
make any repairs or updates to the Equipment as soon as practicable in order for
such Equipment to be operating in accordance with the Plan.

 

22.5         Entire Agreement; Amendment. This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior negotiations written and oral agreements
and understandings between the parties with regard to such subject matter. This
Agreement may be modified or amended only by a written instrument executed by
all of the parties hereto. The parties agree that the electronic signature
provisions of the Electronic Signatures in the Global and National Commerce Act
shall not be applicable to this Agreement.

 

22.6         Number and Gender. Words in the singular shall include the plural,
and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.

 

22.7         Effect of Headings. The titles or headings of the various
paragraphs hereof are intended solely for convenience or reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.

 

22.8         Counterparts. This Agreement may be executed in one or more
counterparts each bearing a handwritten signature of an authorized official,
collectively which shall constitute one and the same instrument. All
counterparts shall be construed together and shall constitute one agreement.

 

 

Exhibit 10.65

 

22.9         Governing Law. This Agreement shall be interpreted and enforced in
accordance with the internal laws, and not the law of conflicts, of the State of
Florida. Each party irrevocably agrees that any claim brought by it in any way
arising out of this Agreement must be brought solely and exclusively in state or
federal courts located in the Pensacola, Escambia County, Florida and each party
irrevocably accepts and submits to the sole and exclusive jurisdiction of each
of the aforesaid courts in personam, generally and unconditionally with respect
to any action, suit, or proceeding brought by it or against it by the other
party. THE EXCLUSIVE JURISDICTION REQUIREMENT SET FORTH IN THIS SECTION SHALL
NOT APPLY IN THE EVENT THAT THERE IS THIRD PARTY JOINDER BY EITHER PARTY OR A
THIRD PARTY INSTITUTES AN ACTION AGAINST ANY PARTY TO THIS AGREEMENT, AND SUCH
THIRD PARTY IS NOT AMENABLE TO JOINDER IN AN ACTION BROUGHT IN THE STATE OR
FEDERAL COURTS LOCATED IN PENSACOLA, ESCAMBIA COUNTY, FLORIDA.

 

22.10       Exhibits and Schedules. All exhibits and Schedules attached hereto
and referred to in this Agreement are hereby incorporated by reference herein as
though fully set forth at length.

 

22.11       Priority of Documents. This Agreement shall take priority over all
agreements relating to Services executed prior to the Effective Date between GKF
and Medical Center except to the extent GKF and Medical Center expressly agree
otherwise. Except to the extent expressly agreed by Medical Center and GKF, the
terms of this Agreement shall not be modified or conflicted by subsequent
agreements between GKF and Medical Center. In the event of a conflict between
this Agreement and related documents, the terms of this Agreement shall be given
effect. The terms of any pre-printed form documents, including invoices and
purchase orders, between GKF and Medical Center shall have no effect on the
relationship of the parties. The terms of this Agreement shall supersede the
terms and conditions on any purchase orders, invoices, price quotes or other
documents or agreements GKF may utilize with Medical Center relating to the
Services covered under this Agreement. The general rule that ambiguities are to
be construed against the drafter shall not apply to this Agreement. In the event
that any provision of this Agreement is found to be ambiguous, each party shall
have an opportunity to present evidence as to the actual intent of the parties
with respect to such ambiguous provision.

 

22.12       Representations. Each of the parties hereto represents: (a) that no
representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation, expressed or
implied, other than such as are set forth expressly in this Agreement; (c) that
it has been represented by counsel of its own choice in this matter or has
affirmatively elected not to be represented by counsel; (d) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (e) it has full power and authority to
execute, deliver and perform this Agreement; and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.

 

 

Exhibit 10.65

  

22.13       Publicity. GKF agrees that it shall not, without prior written
consent of Medical Center in each instance, use in advertising, publicity, or
otherwise, the name of Medical Center, or any partner or employee of Medical
Center, or any trade name, trademark, trade device, or simulation thereof owned
by Medical Center, or represent, directly or indirectly, that any product or any
service provided by GKF has been approved, recommended, certified, or endorsed
by Medical Center. In addition to the foregoing, the content and timing of any
public announcement including, but not limited to, any press release regarding
the arrangements outlined under this Agreement, shall require the mutual
agreement of the parties.

 

22.14       Non-Waiver. No failure or delay by a party to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement, or
to exercise any right, power or remedy hereunder or under law or consequent upon
a breach hereof or thereof shall constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy or of any such breach or
preclude such party from exercising any such right, power or remedy at any later
time or times.

 

22.15       Notices. All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

 

To GKF: Four Embarcadero Center   Suite 3700   San Francisco, CA 94111  
Attn:  Chief Executive Officer     To Medical Center: Sacred Heart Health
System, Inc.   5151 N. Ninth Avenue   Pensacola, FL 32504   Attn:  Chief
Executive Officer

  

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.

 

 

Exhibit 10.65

  

22.16      Special Provisions Respecting Medicare and Medicaid Patients

 

22.16.1  Medical Center and GKF shall generate such records and make such
disclosures as may be required, from time to time, by the Medicare, Medicaid,
TriCare, HCAP and other third party payment programs with respect to this
Agreement in order to meet all requirements for participation and payment
associated with such programs, including but not limited to the matters covered
by Section 1861(v)(1)(I) of the Social Security Act.

 

22.16.2  For the purpose of compliance with Section 1861(v)(1)(I) of the Social
Security Act, as amended, and any regulations promulgated pursuant thereto, both
parties agree to comply with the following statutory requirements (a) Until the
expiration of four (4) years after the termination of this Agreement, both
parties shall make available, upon written request to the Secretary of Health
and Human Services or, upon request, to the Comptroller General of the United
States, or any of their duly authorized representatives, the contract, and
books, documents and records of such party that are necessary to certify the
nature and extent of such costs, and (b) if either party carries out any of the
duties of the contract through a subcontract with a value or cost of $10,000 or
more over a twelve month period, with a related organization, such subcontract
shall contain a clause to the effect that until the expiration of four (4) years
after the furnishing of such services pursuant to such subcontract, the related
organization shall make available, upon written request to the Secretary, or
upon request to the Comptroller General, or any of their duly authorized
representatives the subcontract, and books, documents and records of such
organization that are necessary to verify the nature and extent of such costs.

 

22.17      Force Majeure. Failure to perform by either party will be excused in
the event of any delay or inability to perform its duties under this Agreement
directly or indirectly caused by conditions beyond its reasonable control,
including, without limitation, fires, floods, hurricane, tropical storm,
earthquakes, snow, ice, disasters, acts of God, accidents, riots, wars,
operation of law, strikes, governmental action or regulations, shortages of
labor, fuel, power, materials, manufacturer delays or transportation problems.
Notwithstanding the foregoing, all parties shall make good faith efforts to
perform under this Agreement in the event of any such circumstance. Further,
once such an event is resolved, the parties shall again perform their respective
obligations under this Agreement. Should either party to this Agreement be
notified by any governmental agency or its counsel that performance under this
Agreement creates a substantial risk of violation of any material state or
federal law or regulation, such party shall notify the other party, and the
parties shall, in good faith, attempt to amend this Agreement in all respects
necessary to comply with such laws or regulations. If such amendment is not in
compliance with applicable legal requirements in the written opinion of counsel
for either party to this Agreement, or if the parties cannot agree on an
alternative acceptable arrangement, then this Agreement may be terminated by
either party upon the delivery of written notice to the other party thirty (30)
days prior to the date of termination and all of the rights and obligations of
the parties hereunder shall cease and this Agreement shall become null and void.

 

 

Exhibit 10.65

  

22.18      Independent Contractor. It is mutually understood and agreed that
nothing in this Agreement is intended nor shall be construed to create between
GKF and Medical Center, with respect to their relationship hereunder, an
employer/employee relationship, a partnership or joint venture relationship, or
a landlord/tenant relationship.

 

22.19      Anti-Kickback Statute. The sole purpose of this Agreement is to enter
into a commercially reasonable and fair market value arrangement. The parties in
good faith believe that this Agreement fully complies with the provisions of 42
U.S.C. 1320a-7b (the "Anti-Kickback Statute"). Neither Medical Center nor GKF
are, by virtue of this Agreement or otherwise, willfully offering, paying,
soliciting, or receiving remuneration in return for referring an individual to
or from each other for the furnishing of any item or service reimbursed under
the Medicare or state health care programs. Pricing hereunder does not take into
account the volume or value of any referrals or business otherwise generated
between the parties for which payment may be made in whole or in part under
Medicare or a state health care program.

 

22.20      Each party represents and warrants to the other party that neither
it, nor any of its employees or other contracted staff (collectively referred to
in this paragraph as "employees") has been or is about to be excluded from
participation in any Federal Health Care Program (as defined herein). Each party
agrees to notify the other party within five (5) business days of receipt of
notice of intent to exclude or actual notice of exclusion from any such program.
The listing of either party or any of its employees on the Office of Inspector
General’s exclusion list (OIG website), the General Services Administration’s
Lists of Parties Excluded from Federal Procurement and Nonprocurement Programs
(GSA website) for excluded individuals or entities, any state Medicaid exclusion
list, or the Office of Foreign Assets Control’s (OFAC’s) blocked list shall
constitute "exclusion" for purposes of this paragraph. In the event that either
party is excluded from any Federal Health Care Program or placed on the OFAC’s
blocked list, it shall be a material breach and this Agreement shall immediately
terminate without penalty to the other party, unless the other party elects in
writing to continue this Agreement. For the purpose of this paragraph, the term
"Federal Health Care Program" means the Medicare program, the Medicaid program,
TRICARE, any health care program of the Department of Veterans Affairs, the
Maternal and Child Health Services Block Grant program, any state social
services block grant program, any state children’s health insurance program, or
any similar program.

 

 

Exhibit 10.65

 

22.21      Each party shall keep strictly confidential all Non-Public
Information disclosed by the other party. For the purposes of this Agreement
"Non-Public Information" shall include the terms of this Agreement and all
information disclosed by the parties, inclusive of Medical Center purchasing
information and characteristics. The parties expressly acknowledge that Medical
Center is a member or affiliate of Ascension Health. The parties further agree
that, notwithstanding anything to the contrary herein, Medical Center may
disclose Non-Public Information to Ascension Health and its health ministries,
affiliates, business partners, consultants and those third-party entities with
whom Ascension Health and/or Medical Center have an agreement requiring the
third-party entity to maintain the confidentiality of such Non-Public
Information and to only use such Non-Public Information for the benefit of
Ascension Health and Medical Center. Each party shall use best efforts to return
any confidential information to the disclosing party upon request. Medical
Center and GKF may freely disclose this Agreement internally within their
respective organizations and to their professional advisors.

 

22.22      Medical Center has in place a Corporate Responsibility Program
("Program") which has as its goal to ensure that Medical Center complies with
federal, state and local laws and regulations, a copy of which is available for
review at jaxhealth.com in the Patients and Visitors section. The Program
focuses on risk management, the promotion of good corporate citizenship,
including the commitment to uphold a high standard of ethical and legal business
practices, and the prevention of misconduct. GKF acknowledges Medical Center's
commitment to Corporate Responsibility and agrees that it will not act or
conduct business in a manner that requires Medical Center to violate or act in a
manner that contravenes any legal requirement.

 

22.23      The parties acknowledge that the operations of Medical Center and its
affiliates are in accordance with the Ethical and Religious Directives for
Catholic Health Care Services, as promulgated by the United States Conference of
Catholic Bishops, Washington, D.C., of the Roman Catholic Church or its
successor ("Directives") and the principles and beliefs of the Roman Catholic
Church is a matter of conscience to Medical Center and its affiliates. The
Directives are located at http://www.usccb.org/bishops/directives.shtml. It is
the intent and agreement of the parties that neither this Agreement nor any part
hereof shall be construed to require Medical Center or its affiliates to violate
said Directives in their operation and all parts of this Agreement must be
interpreted in a manner that is consistent with said Directives.

 

22.24      GKF represents and warrants that the Equipment, to GKF’s knowledge,
complies with the requirements of all applicable federal, state and local laws,
ordinances, regulations and codes including those relating to the privacy or
security of information including, but not limited to, the Health Insurance
Portability and Accountability Act of 1996 ("HIPAA") and corresponding
regulations. The parties agree that based upon and in reliance upon the
representations, warranties and covenants set forth in this Section, GKF is not
a Business Associate of Medical Center as defined in HIPAA. GKF represents,
warrants and covenants that in the provision of Equipment under this Agreement,
GKF does not require and shall not request access to, or attempt to access, any
Protected Health Information of Medical Center or any of its affiliates. If GKF
inadvertently comes in contact with Protected Health Information, GKF will keep
such information confidential and not further access, use or disclose it. If GKF
becomes a Business Associate, it agrees to comply with all applicable provisions
of HIPAA and agrees to sign Medical Center's then-current business associate
agreement. For purposes of this Section, "Protected Health Information" has the
meaning set forth in 45 CFR §160.103.

 

 

Exhibit 10.65

  

22.25      Restrictive Covenants. During the Term of the Agreement: (1) GKF
covenants that it and any affiliate of GKF will not be involved in any way in
the ownership, management, or operation of, or investment in, any Gamma Knife
models that perform Procedures within one hundred (100) miles of Medical Center,
and (2) Medical Center covenants that Medical Center will not be involved in any
way in the ownership, management, or operation of, or investment in, any Gamma
Knife models on the Medical Center campus, located in Pensacola, Florida. In the
event that this restrictive covenant (or element thereof) shall be determined to
be over-broad, then the terms of this Section 22.25 may be either stricken or
reduced by a court of competent jurisdiction to the extent such court deems
reasonable, and this Section 22.25 may then be enforced in accordance with any
remaining and revised language of this Section 22.25.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

"GKF"  GK FINANCING, LLC   By: /s/ Ernest A. Bates, MD     Title: Policy
Committee Member     Date: 1/19/2012       "MEDICAL CENTER"  SACRED HEART HEALTH
SYSTEM, INC.         By: /s/ Carol Schmidt     Title: COO     Date: 1/19/2012

 

1180229

 



 

Exhibit 10.65

 



Exhibit 1



 



LESSELL GAMMA KNIFE® PERFEXION™

 



 

 

PRODUCT SPECIFICATION

Standard turn-key system

  

Qty   Description   Article no. 1   Leksell Gamma Knife® PERFEXION™   715000 2  
Leksell® Coordinate Frame™ Kit for PERFEXION™   1002407 1   Leksell GammaPlan®  
in BOM 1   PERFEXION™ system tool kit     1   LESS Spare Part Kit for Leksell®
Coordinate Frame™   1002406 1   Skull scaling instrument   A0202-01 1   CT
planning kit     1   MRI planning kit     1   X-pay planning kit     1   Set of
Co60 sources   2000000 1   Cobalt loading     1   Installation and commissioning
    1   Support and Education & Training for PERFEXION™   SER PERFEXION 0001

 





 

Exhibit 10.65



 

Exhibit 5.1

 

Sacred Heart Hospital

5151 N. Ninth Avenue

Pensacola, FL 32504

 

 

Exhibit 10.65

Schedule 1

 

The Purchased Services Payment percentage and pro-rata share for capital
expenditures are as follows:

 

 

Purchased Services Payment

Percentage

Pro-rata Share for

Capital Expenditures

   

Capital Component *

Operating Expense Component *

Medical Center *

GKF *

 

Total Purchased Services Payment Percentage *

 



 

Exhibit 10.65



 

Exhibit 8.8

Form of Amendment

 

LEKSELL GAMMA KNIFE PERFEXION

PURCHASED SERVICES AGREEMENT AMENDMENT # [INSERT]

  

THIS AMENDMENT is dated [INSERT] (the “Amendment”) amends the PURCHASED SERVICES
AGREEMENT, dated [INSERT] by and between GK FINANCING, LLC, a California limited
liability company ("GKF") and SACRED HEART HEALTH SYSTEM, INC., a Florida
non-profit corporation, ("Medical Center").

 

WHEREAS, Medical Center has duly exercised it rights and obligations under
Section 8.8 of the Agreement; and

 

WHEREAS, Medical Center and GKF desire to replace Schedule 1 of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.     Effective on the third business day after GKF receives the applicable
full cash payment as set forth in Section 8.8 in the Agreement, Schedule 1 is
hereby deleted and replaced with Schedule 1 – A attached hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above.

 

"GKF" GK FINANCING, LLC   By:       Title:     Date:       "MEDICAL CENTER"
SACRED HEART HEALTH SYSTEM, INC.         By:     Title:     Date:

 



 

Exhibit 10.65

 

Exhibit 8.8

Form of Amendment (Continued)

 

Schedule 1-A

(Only applicable if Medical Center duly exercises its rights and obligations
under Section 8.8 of the Agreement)

 

2.          The Purchased Services Payment percentage and pro-rata share for
capital expenditures are as follows:



 

Purchased Services Payment

Percentage

Pro-rata Share for

Capital Expenditures

   

Capital Component *

Operating Expense Component *

Medical Center *

GKF *

 

Total Purchased Services Payment Percentage *

  

 

 